 

Exhibit 10.1

 

SEVENTH AMENDMENT

TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.

 

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P. (this “Amendment”),
dated as of December 13, 2019, is entered into by GLOBAL NET LEASE, INC., a
Maryland corporation, as general partner (the “General Partner”) of GLOBAL NET
LEASE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“Partnership”), for itself and on behalf of any limited partners of the
Partnership.

 

WHEREAS, the Second Amended and Restated Agreement of Limited Partnership of the
Partnership was entered into on June 2, 2015 (as now or hereafter amended,
restated, modified, supplemented or replaced, the “Partnership Agreement”);

 

WHEREAS, on November 22, 2019, the General Partner, for itself and on behalf of
any limited partners of the Partnership, entered into the Sixth Amendment to the
Partnership Agreement (the “Sixth Amendment”) to set forth the designations,
allocations, preferences, conversion and other special rights, powers and duties
of a new series of Preferred Units (as defined in the Sixth Amendment) of the
Partnership designated as “6.875% Series B Cumulative Redeemable Perpetual
Preferred Units” (the “Series B Preferred Units”);

 

WHEREAS, the Series B Preferred Units were created and were initially issued in
conjunction with the General Partner’s initial issuance and sale of shares of
its 6.875% Series B Cumulative Redeemable Perpetual Preferred Stock, par value
$0.01 per share (the “Series B Preferred Stock”), and, as such, the Series B
Preferred Units are intended to have designations, preferences and other rights
and terms that are substantially the same as those of the Series B Preferred
Stock, all such that the economic interests of the Series B Preferred Units and
the Series B Preferred Stock are substantially similar;

 

WHEREAS, on November 26, 2019, the General Partner issued and sold 3,450,000
shares of Series B Preferred Stock in an underwritten public offering, and, in
connection therewith, the General Partner, pursuant to Section 4.02(b) of the
Partnership Agreement, has contributed the net proceeds of such issuance and
sale to the Partnership in exchange for, and has caused the Partnership to issue
to the General Partner, 3,450,000 Series B Preferred Units;

 

WHEREAS, the General Partner has authorized the issuance and sale from time to
time of up to 8,000,000 additional shares of Series B Preferred Stock in an
at-the-market offering, and, in connection therewith, the General Partner,
pursuant to Section 4.02(b) of the Partnership Agreement, will, upon the
issuance and sale of any shares of Series B Preferred Stock in such offering,
contribute the net proceeds of such issuances and sales to the Partnership in
exchange for, and will cause the Partnership to issue to the General Partner, a
number of Series B Preferred Units equal to the number of shares of Series B
Preferred Stock actually issued in such offering from time to time;

 

WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Section 4.02(a) and Article 11 of the Partnership Agreement, and as authorized
by resolutions of the Board of Directors of the General Partner, pursuant to the
unanimous written consent dated as of December 6, 2019, the General Partner
desires to amend the Partnership Agreement to increase the number of Series B
Preferred Units it is authorized to issue and to issue additional Series B
Preferred Units to the General Partner.

 



 

 

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the General Partner hereby
amends the Partnership Agreement as follows:

 

Annex B to the Partnership Agreement is hereby amended by deleting Section 1
thereof and replacing such Section with the following new Section 1:

 

“1. Designation and Number. A series of Preferred Units (as defined below) of
Global Net Lease Operating Partnership, L.P., a Delaware limited partnership
(the “Partnership”), designated as “6.875% Series B Cumulative Redeemable
Perpetual Preferred Units” (the “Series B Preferred Units”), is hereby
established. The number of authorized Series B Preferred Units shall be
11,450,000.”

 

Except as modified herein, all terms and conditions of the Partnership Agreement
shall remain in full force and effect, which terms and conditions the General
Partner hereby ratifies and confirms.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

  GENERAL PARTNER:       GLOBAL NET LEASE, INC.           By:  /s/ James L.
Nelson     Name: James L. Nelson     Title: Chief Executive Officer and
President

 

[Signature Page to Seventh Amendment to Second Amended and Restated Agreement of
Limited Partnership]

 



 

 